Case: 11-60194     Document: 00511651249         Page: 1     Date Filed: 11/01/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         November 1, 2011

                                     No. 11-60194                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JOHN H. SLEDGE,

                                                  Plaintiff - Appellant
v.

MARSHALL COUNTY SHERIFF DEPARTMENT,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                  for the Northern District of Mississippi, Oxford
                              USDC No. 3:10-CV-12


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Sledge filed a complaint against the Marshall County Sheriff’s Department
under 42 U.S.C. § 1983, alleging that the defendant discriminated against him
because of his race when it ignored his complaints regarding trespassers and
unlawful hunting on his property. The defendant filed a motion to compel
Sledge to respond to discovery and appear for his deposition. The magistrate




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60194   Document: 00511651249      Page: 2   Date Filed: 11/01/2011



                                    No. 11-60194

judge granted the motion, and warned Sledge that his complaint could be
dismissed if he continued to refuse to participate in discovery.
      Despite that warning, Sledge continued to refuse to appear for his
deposition or to respond to the defendant’s interrogatories. The magistrate judge
concluded that Sledge’s refusal to cooperate in discovery, his lack of response to
the defendant, and his failure to abide by the court’s rules, orders, and
procedures established a clear record of willful non-compliance and failure to
prosecute his case.     The district court adopted the magistrate judge’s
recommendation and dismissed Sledge’s complaint.
      Sledge filed two motions for reconsideration and a motion for relief from
judgment. In its order denying those motions, the district court stated that,
after nearly a year of attempting to encourage Sledge to participate in discovery,
it had dismissed the complaint because of Sledge’s blatant disregard for the
court’s orders and bold refusal to cooperate with discovery. The district court
observed that Sledge’s arguments were illogical and could not be reconciled with
one another.
      Sledge’s pro se brief on appeal is largely incomprehensible, and fails to
establish any basis for reversal. Based on our review of the record, we conclude
that the district court did not abuse its discretion by dismissing Sledge’s
complaint for noncompliance with court orders regarding discovery.           The
judgment of the district court is
                                                                    AFFIRMED.




                                         2